          Case 1:19-cv-05567-AJN Document 32 Filed 08/26/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


STATE OF QATAR,
                                       Plaintiff,           No. 19 Civ. 5567 (AJN)
        vs.
FIRST ABU DHABI BANK PJSC,
SAMBA FINANCIAL GROUP SJSC,
AND JOHN DOE
DEFENDANTS 1–20,
                                      Defendants.




 DEFENDANT FIRST ABU DHABI BANK PJSC’S NOTICE OF JOINDER IN SAMBA
FINANCIAL GROUP SJSC’S OPPOSITION TO PLAINTIFF’S MOTION TO REMAND

      PLEASE TAKE NOTICE THAT, without waiving any of its defenses or any other rights,

Defendant First Abu Dhabi Bank PJSC (“FAB”) hereby joins in Defendant Samba Financial Group

SJSC’s opposition to Plaintiff’s motion to remand. For the reasons stated in the Memorandum of

Law in Opposition to Plaintiff’s Motion to Remand (Dkt. No. 29) filed by Defendant Samba

Financial Group SJSC, FAB respectfully requests that this Court deny Plaintiff’s motion to remand

the above-captioned case to New York State Court.

      FAB further states that, although the Complaint’s allegations of “financial warfare” and

geopolitical strife among sovereigns justify removing the case to federal court, the allegations

themselves are substantively meritless. Preserving all of its rights and defenses, FAB will contest

vigorously the allegations that it participated in any “schemes” arising out of a so-called “illicit

blockade of Qatar.” And FAB explicitly denies that it is part of any “campaign of financial warfare

against Qatar.”
         Case 1:19-cv-05567-AJN Document 32 Filed 08/26/19 Page 2 of 2



Dated:       August 26, 2019
             New York, New York


                                   AKIN GUMP STRAUSS HAUER & FELD LLP


                                   By:       /s/ Robert H. Pees
                                             Robert H. Pees
                                             One Bryant Park
                                             New York, NY 10036
                                             Telephone: (212) 872-1000
                                             Facsimile: (212) 872-1002
                                             Email: rpees@akingump.com

                                             Counsel for Defendant
                                             First Abu Dhabi Bank PJSC




                                         2
